Citation Nr: 0601382	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-12 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.
 
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2004, the Board remanded the case to the Appeals 
Management Center for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration. 

As noted in the prior Remand, the veteran requested a hearing 
before a Member of the Board sitting in Washington, DC, in 
August 2002.  By letter dated in March 2004, the veteran was 
informed that a hearing before the Board had been scheduled 
for May 2004.  The veteran did not report for the scheduled 
hearing and has not requested that the hearing be 
rescheduled.  Therefore, the case will be processed as though 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2005).  


FINDING OF FACT

The veteran's current bilateral hearing loss disability is 
etiologically related to in-service noise exposure.  


CONCLUSION OF LAW

The veteran's present bilateral hearing loss disability is 
due to acoustic trauma incurred during his active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim.  
Therefore, no further development with respect to this matter 
is required under the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) or the regulations implementing it.


Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis 

The veteran contends that his hearing loss is related to in-
service acoustic trauma.  In particular, he asserts that he 
was exposed to noise while manning a 40 mm gun while serving 
in World War II and that he participated in combat against 
enemy forces.  After a review of the record, the Board finds 
that the evidence supports his contentions.  

The veteran's service records show that he served as a 
coxswain during his active naval service.  He served aboard 
USS LST 621 and had foreign and/or sea service during World 
War II.  While not competent to render medical opinions, the 
veteran is competent to attest to his exposure to noise 
during service.  His report of noise exposure is consistent 
with his military service and his military occupational 
specialty.  

Service medical records show that his hearing was normal upon 
enlistment and separation using spoken voice, whispered 
voice, and coin click tests.  The service medical records do 
not show any history, complaint, or diagnosis of hearing 
loss.  

Post service VA medical records show that the veteran was 
treated for intermittent dizziness in January 1982.  In 
February 1982, he was seen with dizzy spells.  At that time, 
he was noted to have some ringing in his ears.  
Vertebrobasilar insufficiency (VBI) was noted during a 
subsequent neurological assessment in March 1982.  His 
dizziness was noted to be resolving in May 1982 and a 
relationship between his symptoms and diabetes mellitus was 
questioned in June 1982.  Bilateral high frequency 
sensorineural hearing loss was diagnosed in June 1982 with 
pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
70
LEFT
10
5
10
15
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Subsequent VA medical records show that the veteran was seen 
in September 2001 with complaints of hearing loss and 
intermittent tinnitus.  The veteran had indicated that he was 
a gunner in service and that he had a history of noise 
exposure in service.  A diagnosis of high frequency 
sensorineural hearing loss in both ears was rendered.  In 
2004, he was prescribed hearing aids.

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination in June 2005.  The 
examining audiologist noted that she had reviewed the 
veteran's claims folder and post service VA medical records.  
The examiner noted that the only service medical record 
referencing hearing was the veteran's separation examination 
noting that whisper and coin click tests were normal.  
Authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
70
75
85
LEFT
30
35
60
60
70

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 80 percent in the left ear.  
The veteran was noted to have nonservice-connected medical 
issues that could complicate hearing loss.  The examiner 
opined that while the veteran's documented hearing loss 
between 250 hertz and 3000 hertz was not caused by noise 
trauma during service, it was at least likely as not that the 
veteran's hearing loss at 4000 and above was caused by noise 
trauma during service.  

In light of the veteran's noise exposure and the June 2005 
medical opinion linking a bilateral hearing loss disability 
to noise exposure during combat, the Board finds an award of 
service connection for the veteran's bilateral hearing loss 
is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


